Hyman, C. J.
In this case there was a judgment rendered in favor o'f the State against Herod Allen, as security on a bond for the appearance of Newton Taylor, at the Sixth Judicial District Court, - parish of Livingston. " ■ •
The bond was not signed by Taylor, nor is he bound thereon. Allen has appealed from the judgment.
There cannot be an accessory obligation without a principal one.
Let the judgment against Herod Allen, in favor of the State of Louisiana be annulled, avoided and reversed, and let there be judgment in his favor.